United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1470
                                    ___________

Roger Thomas Sizer,                   *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
County of Hennepin; Patrick D.        * District Court for the
McGowan; Michele Smolley,             * District of Minnesota.
Chief Deputy; Thomas Merkel,          * [UNPUBLISHED]
Inspector; Richard Estensen, Former   *
Inspector,                            *
                                      *
             Appellees.               *
                                 ___________

                              Submitted: December 14, 2005
                                 Filed: January 19, 2006
                                  ___________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       Roger Thomas Sizer sued Hennepin County and certain county officials under
42 U.S.C. § 1983 alleging his federal constitutional rights were violated due to a ten-
hour period of detention in the Hennepin County Adult Detention Center (ADC) after
Sizer posted bail. The district court1 granted Hennepin County's motion for summary

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
judgment after concluding the length of the delay was objectively reasonable and not
unconstitutional. Sizer filed a timely appeal.

       We are guided and controlled in our disposition of this case by several recent
decisions involving similar challenges to the outprocessing procedures at the ADC,
some of which involved a longer period of detention than the period of detention at
issue in this case. See Lund v. Hennepin County, 427 F.3d 1123 (8th Cir. 2005);
Russell v. Hennepin County, 420 F.3d 841 (8th Cir. 2005); Golberg v. Hennepin
County, 417 F.3d 808 (8th Cir. 2005); Luckes v. County of Hennepin, 415 F.3d 936
(8th Cir. 2005); Stepnes v. Hennepin County, No. 05-2059, 2005 WL 3113440 (8th
Cir. Nov. 22, 2005) (unpublished); and Killingham v. County of Hennepin, No. 04-
3216, 2005 WL 2807117 (8th Cir. Oct. 28, 2005) (unpublished). All of the issues
raised by Sizer were addressed and decided in Hennepin County's favor in one or
more of the above cases. We therefore affirm the judgment of the district court in
favor of Hennepin County in this case.
                       ______________________________




                                         -2-